Title: To Alexander Hamilton from Egbert Benson, 28 May 1784
From: Benson, Egbert
To: Hamilton, Alexander


May 28, 1784. “There is an Ejectment depending in the Supreme Court for Lands in this County for the Family of the Rooseboom’s agt: Pearsall Brown, in which the Lessors of the Plf: request You will consider Yourself retained as Council on their Behalf.… I have a similar Request to you from the Devisees of Catharine Brett, who claim a considerable Tract in the Rumbout Precinct in this County distinguished by the Name of the Gore.”
